Citation Nr: 1013122	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder, to include gout. 

2.  Entitlement to service connection for a bilateral knee 
disorder, to include gout.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1964 to January 
1966. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas. 

The Veteran provided testimony at an August 2008 hearing 
before the RO.  A transcript of the proceeding is associated 
with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review 
regarding the Veteran's claims of service connection for a 
bilateral knee and ankle disorders, to include gout.  At the 
outset, the Board notes that the Veteran has a current 
diagnosis of gout and seeks treatment for swelling of both 
lower extremities.        

Regarding the Veteran's claims, the Board notes that the 
Veteran submitted a statement in August 2008, indicating 
that Dr. K.K. and Dr. C.A. treated him for his ankle and 
knee disorders.  Furthermore, during an August 2008 hearing 
before the RO, the Veteran reported that the aforementioned 
doctors treated him shortly after discharge from service, 
and that they are located in Pasadena, Texas.  Although the 
Veteran expressed some doubt as to whether those doctors 
remain in practice, it appears there is a possibility 
records could be obtained.  Additionally, the Veteran 
reported at the hearing that he had experienced trouble with 
his knees and ankles since service.  He testified that his 
ankles began swelling while marching in service and as a 
result, he had difficulty walking.  Specifically, the 
Veteran indicated that he was hospitalized in-service for 
two days and subsequently returned to light duty.  In this 
regard, the Board notes, that a February 1964 service 
treatment record indicates that the Veteran was treated at 
the Fort Polk Hospital emergency room for sore leg joints.  

In light of the above, the Board notes that under 38 C.F.R. 
§ 3.159(c)(1), VA has a duty to assist claimants in 
obtaining evidence pertinent to their claims.  Therefore, 
the AMC/RO should request treatment records from Dr. K.K. 
and Dr. C.A. for the Veteran regarding his ankle and knee 
disorders following separation from service.  Given the 
Veteran's report of treatment shortly after service, and of 
continuous symptomatology since that time, he should also be 
afforded a VA examination to determine the likely etiology 
of the claimed ankle and knee conditions.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
Veteran in order to obtain the names and 
addresses of all medical care providers 
who have treated him for complaints 
related to his ankles and knees, since 
January 1966, specifically including Dr. 
K.K. and Dr. C.A.  The RO/AMC should 
then obtain and associate those records 
with the claims file.  Any negative 
search should be noted in the record and 
communicated to the Veteran.

2.  After receiving any evidence as a 
result of the above action or otherwise, 
schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the 
claimed bilateral ankle and bilateral 
knee disorders, to include gout.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  Based on the 
examination and review of the record, 
the examiner should offer an opinion as 
to the following:

(a)  whether it is at least as likely as 
not the any currently diagnosed ankle 
disorder was incurred in service, and  

(b)  whether it is at least as likely as 
not the any currently diagnosed knee 
disorder was incurred in service.  

A complete rationale for any opinions 
expressed must be given.  If the 
examiner cannot respond without 
resorting to speculation, he should 
explain why a response would be 
speculative.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


					(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


